DETAILED ACTION
1.      Claims 1 - 8 of U.S. Application No. 16327479 filed on 02/22/2019 are presented for examination. Claim 9 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. In particular:
The Applicant argues in the last paragraph of page 6, and the first paragraph of page 7 that:

    PNG
    media_image1.png
    497
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    878
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    415
    755
    media_image3.png
    Greyscale

That being said, both references shows a surface of the shaft journals in contact with a surface of the bearings, therefore, the new limitations “shaft journal bearing surface” is also disclosed by both references. Also, the new limitation “the filler body is connected to the shaft journal bearing surfaces” is disclosed by at least JPS57146739 since the filler body (9, 11, and 13) is part of the rotating body of the rotor which is connected indirectly to the shaft journals (in the same manner the filler body 5 of the instant application is indirectly connected to the bearing surface of the shaft journals 2, 3 to rotate together, as seen in fig. 1).
nd paragraph (see below) that multiple other limitations (besides the shaft journal limitations discussed above) are not disclosed by the combination of references in the Office Action of 9/3/2020. However, the Applicant argument failed to provide any reasoning why these limitations are not disclosed by the combination of references. Lacking traversal specific to the teachings of the references, they are found to teach the limitations listed by the Applicant in page 6, 2nd paragraph.

    PNG
    media_image4.png
    386
    873
    media_image4.png
    Greyscale

Consequently, the combination Nakamura (US 20160065035) in view of JPS57146739 are found to be disclosing the limitations of the independent claims 1, and 8 as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160065035; Hereinafter, “Nakamura”) in view (JPS 57146739; Hereinafter, “JP’39”).
Regarding claim 1: Nakamura discloses a squirrel-cage rotor (5; para [0035], lines 7-10) for an asynchronous machine (100; since the rotor 5 is squirrel cage type, the machine 100 is asynchronous), the squirrel-cage rotor (5) comprising: 
a first shaft journal bearing surface (the outer surface of the shaft journal shown in the annotated fig. 1 below); 
a second shaft journal bearing surface (the outer surface of the shaft journal shown in the annotated fig. 1 below); 
a rotor core (7); 

    PNG
    media_image5.png
    668
    1158
    media_image5.png
    Greyscale

Nakamura does not disclose that the rotor core is laminate, a filler body cast onto the laminated rotor core connecting the filler body and the laminated rotor core in a rotationally fixed manner; wherein the filler body is connected to the shaft journal 
JP’39 discloses a squirrel cage rotor (para [0002]) wherein the rotor core (1) is laminate (line 14 in the second page of the attached English translation), 
a filler body (9, 11, and 13) cast onto the laminated rotor core (1) connecting the filler body (at 9) and the laminated rotor core (1) in a rotationally fixed manner (by the virtue of stoppers 10); 
wherein the filler body (9, 11, and 13) is connected (seen in fig. 4) to the shaft journal bearing surfaces (at mounting ring 13) in a rotationally fixed manner (as the journal shaft including its surfaces, seen in annotated fig. 4 below, is rotating with the rotor core 1 and the filler body 9,11,13) and a torque applied to the shaft journals (annotated fig. 4) is transmitted to the laminated rotor core (1) to provide a rotor of high thermal conductivity (the last page of the attached English translation) which increases the overall efficiency of the electrical machine.

    PNG
    media_image6.png
    605
    860
    media_image6.png
    Greyscale


Regarding claim 2/1: Nakamura in view of JP’39 disclose the limitations of claim 1 and Nakamura further discloses that the first shaft journal bearing surface (the outer surfaces of the shaft portion on which the bearing is disposed) includes a first axial bore (61; the annotated fig. 1 below); 
the second shaft journal bearing surface includes (the outer surfaces of the shaft portion on which the bearing is disposed) a second axial bore (61; the annotated fig. 1 below) which is a central bore along the axis of the rotor 5); 
the third axial bore (the annotated fig. 1 below) connects the first axial bore to the second axial bore; and 
the first bore, the second bore, and the third bore form a cooling duct (61) running through the first shaft journal (the annotated fig. 1 below), the filler body (which is on the inner periphery of the core of rotor 5 as modified in claim 1 above), and the second shaft journal (the annotated fig. 1 below).

    PNG
    media_image7.png
    817
    885
    media_image7.png
    Greyscale

Nakamura in view of JP’39 does not disclose that the filler body includes a third axial bore.
JP’39 further discloses that the filler body (9, 11, and 13) includes a third axial bore (mounting ring 13) to provide a rotor of high thermal conductivity (the last page of the attached English translation) which increases the overall efficiency of the electrical machine.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Nakamura in view of JP’39 with the filler body includes a third axial bore as further disclosed by JP’39 to provide a rotor of high thermal conductivity (the last page of the attached English translation) which increases the overall efficiency of the electrical machine.
Regarding claim 7/1: Nakamura in view of JP’39 disclose the limitations of claim 1 but does not disclose that the filler body comprises three spokes extending in a radial direction.
JP’39 further discloses that the filler body (9, 11, and 13) comprises three spokes (any three of the spokes 11) extending in a radial direction (fig. 3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the filler body of the rotor of Nakamura in view of JP’39 with the filler body comprises three spokes extending in a radial direction as further disclosed by JP’39 to improve the mechanical strength of the rotor under centrifugal forces.
Regarding claim 8: Nakamura discloses an asynchronous machine (100; since the rotor 5 is squirrel cage type, the machine 100 is asynchronous) comprising:
a stator (10);
a first stator winding end (20a); a second stator winding end (20b); and a squirrel-cage rotor (5; para [0035], lines 7-10) comprising: 
a first shaft journal bearing surface (the outer surface of the shaft journal seen in the annotated fig. 1 below); 
a second shaft journal bearing surface (the outer surface of the shaft journal seen in the annotated fig. 1 below); 
a rotor core (7);

    PNG
    media_image5.png
    668
    1158
    media_image5.png
    Greyscale

and rotation of the shaft journal bearing surface (the outer surface of the shaft journals) drives (by centrifugal forces due to the rotation) a cooling medium (para [0070]) out of radial bores (62a, and 62b; best seen in fig. 17) radially to the outside in the direction of the stator end windings (best seen in fig. 17 wherein a solid arrows represent the cooling oil direction) and can (the word “can” is treated as same as “capable of which is not a positive limitation but only requires the ability to so perform the intended cooling function, however, it does not constitute a limitation in any patentable sense. In se Hutchison, 69 USPQ 138) cool the stator end windings (20; fig. 17; as seen in fig. 17, the cooling medium does positively cool the end windings).
Nakamura does not disclose that the rotor core is laminate, a filler body cast onto the laminated rotor core connecting the filler body and the laminated rotor core in a rotationally fixed manner; wherein the filler body is connected to the shaft journal bearing surface in a rotationally fixed manner and a torque applied to the shaft journal bearing surface is transmitted to the laminated rotor core; the first stator end winding 
JP’39 discloses a squirrel cage rotor wherein the rotor core (1) is laminate (line 14 in the second page of the attached English translation), 
a filler body (9, 11, and 13) cast onto the laminated rotor core (1) connecting the filler body (at 9) and the laminated rotor core (1) in a rotationally fixed manner (by the virtue of stoppers 10); 
wherein the filler body is connected (seen in fig. 4) to the shaft journal bearing surface (at mounting ring 13) in a rotationally fixed manner (as the shaft seen in fig. 4 is rotating with the rotor including the filler body attached to the shaft and its journals) and a torque applied to the shaft journal bearing surface (by the rotation of the shaft with the rotor) is transmitted to the laminated rotor core (1);

    PNG
    media_image8.png
    874
    860
    media_image8.png
    Greyscale

the first stator end winding (the annotated fig. 4 below) surrounds a first short-circuiting ring (8; the ring is ring shaped as further clarified in fig. 3); and 

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Nakamura with the rotor core is laminate, a filler body cast onto the laminated rotor core connecting the filler body and the laminated rotor core in a rotationally fixed manner; wherein the filler body is connected to the shaft journal bearing surface in a rotationally fixed manner and a torque applied to the shaft journal bearing surface is transmitted to the laminated rotor core, and the first stator end winding surrounds a first short-circuiting ring; and the second stator end winding surrounds a second short-circuiting ring as disclosed by JP’39 to provide a rotor of high thermal conductivity (the last page of the attached English translation) which increases the overall efficiency of the electrical machine.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view JP’39 as applied to claim 2 above and in further view of Taizo (JP 2013220004; Hereinafter, “Taizo”).
Regarding claim 3/2/1: Nakamura in view of JP’39 disclose the limitations of claim 1 and Nakamura further discloses a first short-circuiting ring (para [0035]); and a second short-circuiting ring (the shorting ring on the two sides of the rotor as explained in para [0035]); wherein the first shaft journal includes a first radial bore (62a); and the second shaft journal includes a second radial bore (62b); the first radial bore (62a) is 

    PNG
    media_image7.png
    817
    885
    media_image7.png
    Greyscale

Nakamura in view of JP’39 does not disclose that the first short-circuiting ring radially surrounds the first radial bore; the second short-circuiting ring radially surrounds the second radial bore; the cooling medium out of the radial bores radially to the outside in the direction of the short-circuiting rings and can cool the short-circuiting rings.
Taizo discloses an induction motor (title) wherein the first short-circuiting ring (25) radially surrounds (fig. 1) the first radial bore (32); the second short-circuiting ring (25) radially surrounds (fig. 1) the second radial bore (32); the cooling medium (represented by arrows) out of the radial bores radially to the outside in the direction of the short-
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Nakamura in view of JP’39 with the first short-circuiting ring radially surrounds the first radial bore; the second short-circuiting ring radially surrounds the second radial bore; the cooling medium out of the radial bores radially to the outside in the direction of the short-circuiting rings and can cool the short-circuiting rings as disclosed by Taizo to effectively cool the induction bars and its shorting rings (the abstract, lines 1 – 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view JP’39 and in further view of Yasuo et al. (WO 2006064860; Hereinafter, “Yasuo”).
Regarding claim 4/1: Nakamura in view of JP’39 disclose the limitations of claim 1 and Nakamura as modified further discloses the laminated rotor core (rotor 5 of Nakamura) is connected to the filler body (9, 11, 13 disclosed by JP’39) in a force-fitting manner (as there is no gap between the filer body and the core as seen in JP’39) in the axial direction.
Nakamura in view of JP’39 does not specifically disclose the laminated rotor core is connected to the filler body in an interlocking manner in the axial direction.
Yasuo discloses rotor (21; see fig. 2) wherein the rotor core (22) is connected to the filler body (27) in an interlocking manner in the axial direction.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of .
Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view JP’39 and in further view of Daniel et al. (DE 102012110157; Hereinafter, “Daniel”).
Regarding claim 5/1: Nakamura in view of JP’39 disclose the limitations of claim 1 but does not disclose that the shaft journal bearing surfaces each includes an attachment arranged on the end side for centering purposes.
Daniel discloses a rotor (1) wherein the shaft journals (11 including neck 20) each includes an attachment (centering collars 13; fig. 9) arranged on the end side for centering purposes (fig. 9).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Nakamura in view of JP’39 with the shaft journal bearing surfaces each includes an attachment arranged on the end side for centering purposes as disclosed by Daniel to ease balancing the rotor and the fitting strength between the end discs and the rotor core.
Regarding claim 6/1: Nakamura in view of JP’39 disclose the limitations of claim 1 and the combination further discloses that a filler body fills the inner side of the rotor core (for example, part 13 in fig. 4 of JP’39). 
Nakamura in view of JP’39 does not disclose that the shaft journals each include an end plate arranged on the end side for fastening to the filler body.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of Nakamura in view of JP’39 with the shaft journal bearing surfaces each include an end plate arranged on the end side for fastening to the filler body (since the filler body of Nakamura in view of JP’39 in the inner passage of the rotor core, inserting the fasteners of Daniel into the rotor of Nakamura as modified would go through the filler body) as disclosed by Daniel to increase the mechanical strength of the rotor core.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Examiner, Art Unit 2832